Notice of Pre-AIA  or AlA Status

	1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	OBJECTION

	2.	Claims 9-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-8.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  Independent claims 1 and 9 differ only in the language of the preamble, claim 1 reciting 'providing information for gastric cancer diagnosis' and claim 9 reciting 'diagnosing gastric cancer'.  As the recited method steps are the same, the claims are considered to be substantial duplicates.

	NON-PRIOR ART REJECTIONS

	3.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which having SEQ ID NO:1 and SEQ ID NO:2'; that is, what the relationship is between each primer and each SEQ ID NO.  This issue would be obviated by amending the claims to recite 'a pair of primers of SEQ ID NO:1 and SEQ ID NO:2'.  Clarification is required.

	4.    35 U.S.C. 101 reads as follows:

	Whoever invents or discovers any new and useful process, machine, manufacture, or 	composition of matter, or any new and useful improvement thereof, may obtain a patent 	therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and gastric cancer diagnosis.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are 'extracting DNA from extracellular vesicles isolated from a subject sample', which was routine and conventional in the prior art as indicated by Jee et al. (US 2017/0369930, paragraphs 0005-0026, 0034-0039, 0045-0050, and Examples 1-8 on pages 3-5), and 'performing PCR on the extracted DNA using a pair of primers having SEQ ID NO:1 and SEQ ID NO:2', which was routine and conventional in the prior art as indicated by Gosiewski et al. (US 2018/0195111; see Example 2 on page 3 in which primers F and R near the top of column two are identical to instant SEQ ID NO:1 and 2).
SUBJECT MATTER THAT IS FREE OF THE PRIOR ART

	5.	Claims 1-16 are free of the prior art, but are rejected for other reasons.  No claims are allowable.  Jee et al. (US 2017/0369930) discloses determining a correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and certain infectious diseases.  However, there is no teaching or suggestion of applying such a correlation with respect to gastric cancer diagnosis.  Tseng et al. (2016) and Apte et al. (US 2018/0070827) teach a correlation between gastric microbiota and gastric cancer, but there is no teaching or suggestion that such a correlation would also be applicable to DNA extracted from extracellular vesicles isolated from a subject sample.  Gho et al. (US 2012/0159658) is made of record by the examiner as a reference of interest.

	CONCLUSION

	6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. 	The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	04/15/21
	/KENNETH R HORLICK/	Primary Examiner, Art Unit 1637